                Case 2:19-cr-00232-JCC Document 115 Filed 01/25/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0232-JCC
10                               Plaintiff,                  ORDER
11             v.

12   JASON DOHERTY,

13                               Defendant.
14

15             This matter comes before the Court on Defendant’s motions to seal (Dkt. No. 110) and to
16   proceed with sentencing by video conference (Dkt. No. 114). Having thoroughly considered the
17   motions and the relevant record, the Court GRANTS the motions for the reasons explained
18   herein.
19   I.        BACKGROUND
20             In March 2020, pursuant to a plea agreement, Defendant pleaded guilty to one count of
21   possession of heroin, methamphetamine, and cocaine with intent to distribute and one count of
22   possession of methamphetamine with intent to distribute. (See Dkt. Nos. 1, 49, 51, 53.) The
23   Court continued his sentencing hearing several times, most recently to January 27, 2021. (See
24   Dkt. Nos. 60, 76, 84, 90, 108.) By order of Chief Judge Ricardo S. Martinez, all criminal in-
25   person hearings scheduled to occur before March 31, 2021, have been continued. See W.D.
26   Wash., General Order No. 18-20 at 2 (Dec. 30, 2020). Defendant is currently detained pending


     ORDER
     CR19-0232-JCC
     PAGE - 1
               Case 2:19-cr-00232-JCC Document 115 Filed 01/25/21 Page 2 of 3




 1   sentencing. (See Dkt. No. 49.) He would like to proceed with his sentencing via videoconference

 2   to bring certainty to his future and allow him to plan accordingly. (Dkt. No 114 at 2.) Defendant

 3   also moves to seal a supplement to his sentencing memorandum because it contains sensitive

 4   information that should not be made public and cannot practically be redacted. (Dkt. No. 110 at

 5   1.)

 6   II.     DISCUSSION

 7           Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a

 8   felony sentencing hearing by video conference if the Court finds that the sentencing cannot be
 9   further delayed without serious harm to the interests of justice. See W.D. Wash., General Order
10   No. 17-20 (Dec. 23, 2020), 04-20 (Mar. 30, 2020). Defendant has a strong interest in the speedy
11   resolution of this matter, but in-person proceedings are unlikely to resume until at least March
12   31, 2021. W.D. Wash., General Order No. 18-20 (Dec. 30, 2020). Absent a remote proceeding,
13   Defendant cannot be sentenced for months, despite having entered guilty pleas long ago. Taking
14   into account these circumstances, as well as Defendant’s stated need for certainty in this matter,
15   the Court FINDS that his sentencing cannot be further delayed without serious harm to the
16   interests of justice.
17           The Court starts from the position that there is a strong presumption of public access to
18   documents filed in criminal proceedings. See United States v. Carpenter, 923 F.3d 1172, 1178–

19   79 (9th Cir. 2019). Documents may be sealed from the public only for compelling reasons that

20   outweigh the public’s interest in disclosure. Id. at 1179; see United States v. Doe, 870 F.3d 991,

21   998 (9th Cir. 2017). Here, Defendant seeks to maintain under seal a supplement to his sentencing

22   memorandum that cannot practically be redacted. (See Dkt. Nos. 110, 111.) Defendant’s strong

23   privacy interests in the information contained therein outweigh the public’s right of access to this

24   information. Accordingly, the Court FINDS that Defendant has demonstrated a compelling

25   reason to seal that outweighs the public’s interest in disclosure.

26


     ORDER
     CR19-0232-JCC
     PAGE - 2
              Case 2:19-cr-00232-JCC Document 115 Filed 01/25/21 Page 3 of 3




 1   III.   CONCLUSION

 2          For the foregoing reasons, the Court GRANTS Defendant’s motion to conduct a remote

 3   sentencing hearing (Dkt. No. 114) and Defendant’s motion to seal (Dkt. No. 110). The Court

 4   ORDERS that Defendant’s sentencing proceed by video conference and DIRECTS the Clerk to

 5   maintain Docket Number 111 under seal.

 6          DATED this 25th day of January 2021.




                                                       A
 7

 8
 9
                                                       John C. Coughenour
10                                                     UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0232-JCC
     PAGE - 3
